DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of the present application is a 371 of PCT/JP2019/014923 filed on April 4, 2019, which claims the benefit of Japan Patent Application No. 2018-073226 filed on April 5, 2018.  
Application Status
3.	Acknowledgment is made of Applicant’s submission of the present application, dated October 5, 2020. Claims 1-5 are pending. This communication is considered fully responsive and sets forth below. 
Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Specification
5.	The title of the invention is not descriptive.
The title of this application is “TERMINAL APPARATUS.” The examiner objects the usage of this title as it is not clearly indicative of the invention to which the claims are directed. 
A substitution of a new title is anticipated. 
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Paragraph [0077] recites, “FIG. 3 is a schematic block diagram illustrating a configuration of the base station apparatus 10 according to the present embodiment. The base station apparatus 10 includes a receive antenna 202, a receiver (receiving step) 204, a higher layer processing unit (higher layer20 Attorney Docket No.: US82674processing step) 206, a controller (control step) 208, a transmitter (transmitting step) 210, and a transmit antenna 212. The receiver 204 includes a radio receiving unit (radio receiving step) 2040, an FFT unit IFFT unit (IFFT step) 2109, a downlink reference signal generation unit (downlink reference signal generation step) 2112, and a downlink control signal generation unit (downlink10 control signal generation step) 2113.”
There are multiple acronyms used in the specification, such as FFT and IFFT as indicated in italics in paragraph [0077].
The examiner objects the usage of the acronym “FFT” in italics above, since it is the first appearance in the specification, and suggests amending it to include its meaning, i.e., “Fast Fourier Transform (FFT).” 
Similar objection applies to the usage of “IFFT” as indicated in italics in paragraph [0077].
Regarding the usage of “IDFT”, this acronym first appears in paragraph [0083], it is suggested to amend it to include its meaning there as well.

Claim Objections
7.	Claims 1-5 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 1, it recites, “A terminal apparatus for communicating with a base station apparatus, the terminal 5apparatus comprising: 
a receiver configured to detect a first Downlink Control Information (DCI) format, a second DCI format, and Radio Resource Control (RRC) information; and 
a transmitter capable of data transmission based on any of a first uplink grant which is a configured uplink grant ...”
Basically, this is an apparatus claim, i.e., a terminal apparatus comprising a receiver and a transmitter to perform communication functions. 
The examiner objects to the usage of the term “capable of” as indicated in italics regards to the transmitter above, because “capable of” can be interpreted as “operable to” which is a non-positive claim limitation or optional claim limitation. 
The examiner recommends either amending the claim to “configured to” or applicant arguing on the record that “capable of” should be interpreted as a positive claim limitation with the same meaning as “configured to.” 
The same objection applies to the term “capable of” in claim 3 line 2.
Claims 2, 4, and 5 are objected to since they all depend from claim 1. 
Allowable Subject Matter
8.	Claims 1-5 are would be allowable if rewritten or amended to overcome the claim objection(s) under 37 CFR 1.75(c) presented above.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Gao et al. (US 2019/0222349) and Zhang et al. (US 9,729,295) are generally directed to various aspects of the control message that comprises Downlink Control Information (DCI) carried on a Physical Downlink Control Channel (PDCCH), wherein the control message is scrambled with an identifier of the wireless device that is associated with Semi-Persistent CSI (SP-CSI) reporting and the identifier of the wireless device that is associated with SP-CSI reporting is a SP-CSI Cell Radio Network Temporary Identifier (SP-CSI-RNTI) of the wireless devices; the method of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters. 
However, in consideration of the claim limitations filed October 5, 2020 and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“the transmitter overrides, in a case that the uplink grant addressed to the C-RNTI of the third uplink grant overlaps in a time domain with the configured uplink grant 
Dependent claims 2-5 are also allowable for incorporating the features recited in the independent claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gao et al. (US 2019/0222349) is directed to various aspects of the control message that comprises Downlink Control Information (DCI) carried on a Physical Downlink Control Channel (PDCCH), wherein the control message is scrambled with an identifier of the wireless device that is associated with Semi-Persistent CSI (SP-CSI) reporting and the identifier of the wireless device that is associated with SP-CSI reporting is a SP-CSI Cell Radio Network Temporary Identifier (SP-CSI-RNTI) of the wireless device;
Zhang et al. (US 9,729,295) is directed to various aspects of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for 
Parkvall et al. (US 2017/0331670) is directed to various aspects of the fifth-generation wireless communications network, including determining a reporting quality threshold for a parameter related to channel state information (CSI), performing a measurement for each of a plurality of beams from a first predetermined set of beams for evaluation, evaluating the measurement for each of the plurality of beams against the reporting quality threshold, discontinuing the performing and evaluating of measurements in response to determining that the reporting quality threshold is met for one of the beams, such that one or more beams in the first predetermined set of beams are not measured and evaluated, and reporting, to the wireless communications network, CSI for the one of the beams;
Lee et al. (US 2020/0022011) is generally directed to various aspects of the system for wireless communications, wherein a user equipment (UE) receives, from a base station, a first message indicating a plurality of measurement configurations, each measurement configuration of the plurality of measurement configurations includes different sets of measurement parameters used for measuring a reference signal (RS) of a cell, the UE also receives a second message indicating that the UE activate a first measurement configuration, deactivate the first measurement configuration, or switch to the first measurement configuration, where the first measurement configuration is from the plurality of measurement configurations, and then the UE determines a 
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/WEI ZHAO/           Primary Examiner
Art Unit 2473